Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/2/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2018/0218918) in view of Onishi et al. (WO 2016/158324) also published as (US2018/0057711).
With respect to claims 1, 9, 10 Ho discloses a process for chemical mechanical polishing a substrate containing tungsten wherein the method reduces corrosion rate and inhibit dishing of the tungsten and erosion of underlying dielectrics. Ho discloses "[0005] Substrates in the electronics industry possess a high degree of integration where semiconductor bases include multi layers of interconnected structures. The layers and the structures include a wide variety of materials such as single crystal silicon, polycrystalline silicon, tetraethyl orthosilicate, silicon dioxide, silicon nitride, tungsten, titanium, titanium nitride and various other conductive, semiconductive and dielectric materials. Because these substrates require various processing steps, including CMP to form a final multi layered interconnected structure, it is often highly desirable to utilize polishing compositions and processes that are selective for specific materials depending on the intended applications. Unfortunately, such polishing compositions can cause excessive dishing of the conductive material which can lead to erosion of dielectric material. The topographical defects which can result from such dishing and erosion can further lead to non-uniform removal of additional materials from the substrate surface, such as barrier layer material disposed beneath the conductive material or dielectric material and produce a substrate surface having less than desirable quality which can negatively impact the performance of the integrated circuit. [0006] Chemical mechanical polishing has become a preferred method for polishing tungsten during the formation of tungsten interconnects and contact plugs in integrated circuit designs. Tungsten is frequently used in integrated circuit designs for contact/via plugs. Typically, a contact or via hole is formed through a dielectric layer on a substrate to expose regions of an underlying component, for example, a first level metallization or interconnect". 
Ho discloses his method is effective in polishing tungsten contact plugs formed through a dielectric layer such as silicon oxide, as a result when polishing the tungsten from the top of the wafer surface, when the overburden tungsten is removed the silicon oxide dielectric surrounding the tungsten plug is exposed to the polishing composition/pad, at the moment the tungsten and the silicon oxide are on the surface of the wafer substrate. the terms "dishing" and "dielectric erosion" refer to undesirable effects that occur when both materials are exposed to the polishing composition/pad when one of the materials is removed faster than the other. The concepts of dishing and erosion are well known in the art of polishing tungsten plugs surrounded by dielectric silicon oxide as suggested by Ho in the "Background of the Invention" paragraphs of Ho listed above for convenience.
The process of Ho includes providing a substrate; providing a polishing composition, containing, as initial components: water; an oxidizing agent; a polyglycol or polyglycol derivative; a dicarboxylic acid, a source of iron ions (wherein the source of iron (Ill) ions is ferric nitrate nonahydrate [0024] 100 to 1,000 ppm [0031]),which is expected to overlap claimed range  of 0.001-1 wt%; a colloidal silica abrasive; and, optionally a pH adjusting agent; providing a chemical mechanical polishing pad, having a polishing surface; creating dynamic contact at an interface between the polishing pad and the substrate; and dispensing the polishing composition onto the polishing surface at or near the interface between the polishing pad and the substrate; wherein some of the tungsten (W) is polished away from the substrate, corrosion rate is reduced, dishing of the tungsten (W) is inhibited as well as erosion of dielectrics underlying the tungsten (W) (abstract). The polishing removes the tungsten bulk at least partially.
With respect to claim 3, [0034] as an initial component, Ho describes a colloidal silica abrasive, wherein the colloidal silica abrasive has an average particle size less than 100 nm, preferably, 5 to 100 nm (overlapping applicant's claimed range of 90 to 350 nm). Overlapping ranges are held obvious.  MPEP 2144.05.
[0035] Ho describes the colloidal silica abrasive has a negative zeta potential. 
With respect to claims 11-13, [0036,0037], the chemical mechanical polishing composition provided by Ho contains, as an initial component, a dicarboxylic acid, wherein the dicarboxylic acid includes, but is not limited to maIonic acid, oxalic acid, succinic acid, adipic acid, maleic acid, malic acid, glutaric acid, tartaric acid, salts thereof or mixtures thereof.  The amount of the initial component is from 1 to 2,600 ppm.  It is expected to overlap claimed concentration of 0.01-1.5 wt%.  Overlapping ranges are held obvious.  MPEP 2144.05.
With respect to claims 5-8, [0033] The chemical mechanical polishing composition provided by Ho contains a colloidal silica abrasive having a permanent negative zeta potential, wherein the chemical mechanical polishing composition has a pH of 1 to 7, preferably, of 1.5 to 4.5; more preferably, of 1.5 to 3.5 (overlapping applicant's claimed range of 1.5 to 3). [0035] Preferably, in the method of polishing a substrate of the present invention, the chemical mechanical polishing composition provided contains 0.01 to 10 wt% of a colloidal silica abrasive.  Overlapping ranges are held obvious.  MPEP 2144.05.
Ho discloses [0035] the colloidal silica abrasive has a negative zeta potential (e.g. - 0.001 mV to - 5 V).
Ho discloses the whole range of permanent negative zeta potential within a pH range of 1 to 7, the range of which overlaps applicant's claimed range of a zeta potential from -25 mV to -65 mV at a pH of about 2. Applicant did not show any unexpected results associated with the particular range of a zeta potential from -25 mV to -65 mV at a pH of about 2 as opposed to range disclosed by Ho. In absence of unexpected results, overlapping ranges are held obvious.
The pH adjuster stabilizes the pH of the composition.
With respect to claim 4, it is noted that Ho does not disclose the exact ranges claimed by the applicant for particle size such as of about 120nm to about 180nm, zeta potential and pH. However, as shown above, Ho discloses overlapping ranges for claimed larger particle size of about 90-180 nm, zeta potential and pH.  Therefore, in the absent of unexpected results.  One skill in the art would find it obvious to determine the appropriate particle size through routine experimentation as long as the size can polish the tungsten and silicon oxide with expected results.  MPEP 2144.05.
It is also noted that Ho is silent about the negatively-charged group on the surface of the surface-modified colloidal silica particles comprises a sulfonate group, a carboxylate group, a phosphonate group, or combinations thereof.
Onishi (US 2018/0057711) discloses a composition wherein he teaches providing abrasives having organic compound binding thereon ([0052] through one of the phosphonate groups or salt groups thereof is chemically bonded to Si--OH on the surface of the abrasive grains and the other of the phosphonate groups or salt groups thereof interacts with Si--OH on the surface of the silicon oxide film in a self-assembling manner, the abrasive grains ( silica) move on the surface of the silicon oxide film as if they are self-arranged).  The organic compound also contains acceleration hydrophilicity sites of a carboxyl group or salt thereof (claimed carboxylate group)  [0026, 0047, 0088], wherein the acceleration site provide “accelerating an access of the component polishing an object (for example abrasive grains)” [0039] and improves the wettability of the object to be polished such as silicon oxide [0040]. For this reason, it is considered that the polishing speed of the object to be polished is accelerated. [0144] Further, the technical effect of the present invention is not limited to those described above, and there is not only an effect in which when a metal (for example, tungsten, copper, or aluminum) is contained in the object to be polished, but also the polishing speed can be suppressed because the oxidation of these metals is suppressed as well as the effect in which the object to be polished having a silicon-oxygen bond such as a silicon oxide film or the object to be polished having a silicon nitrogen bond such as a silicon nitride film can be sufficiently improved in this way.
Suppression of the polishing speed of the tungsten metal obtained by Onishi will result in reduction of dishing.
Onishi like Ho are concerned about polishing a substrate where silicon oxide and tungsten are exposed, they both desire to reduce dishing effects. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surface of the colloidal silica of Ho by adding the organic compound having carboxylate groups therein because Onishi suggests such organic compound having the carboxylate group helps to control the silicon oxide removal rate as well as control the polishing speed of tungsten because the oxidation of the tungsten metals is suppressed thereby reducing chemical etching and removal of the tungsten, which further suppresses dishing and/or dielectric erosion improving surface flatness of the polished substrate. 
Furthermore, Onishi describes in detail how to calculate and select the "action site" and the "acceleration site" of the organic compound in order to effectively control the removal rate of the materials exposed to the polishing composition in paragraphs [0028 to 0079]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to claim 14, the combined methods above would be expected to provide a ratio of tungsten removal rate to the silicon oxide removal rate of greater than about 20:1 since the composition contains the same components with overlapping ranges and pH.  Therefore, depending on other polishing conditions such as pressure and temperature, one skill in the art would be able to provide claimed removal ratio as desired.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-36 of U.S. Patent No. 10647887 (referred as ‘887). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘887 describes a method for polishing a same W and silicon oxide layers using a composition having the same components.  Even though claims of ‘887 doesn’t describe the zeta potential of -25 mV to about -65 mV; however, claim 1 describes overlapping zeta potential of -5 mV to about -35 mV.  Overlapping ranges are held obvious.  MPEP 2144.05.   Furthermore, the claimed composition of ‘887 would be expected to provide a removing ratio of the tungsten to that of the silicon oxide of greater than about since it contains all the same components, overlapping ranges of the concentrations and pH.  One skill in the art would be able to provide such ratio through routine experimentation of determining appropriate ranges and polishing conditions such as pressure and temperature with expected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/25/2022